Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to PCT application PCT/IB2017/050960 with an earliest priority date of 2/20/2017.
Status of Claims
Claims 1, 5-26 are pending. Claims 1, 5-26 are rejected.
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 5/27/2021, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 9-14, 16-21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo Yi-Ren (DE 60124930 T2) and Braido (US 2014/005771 A1).
Regarding Claim 1, Woo Yi-Ren teaches a prosthetic heart valve leaflet with a curved fixed end (e.g. Fig. 1, element 122, 124; Fig. 7, 8; Detailed Description, 6th paragraph) and a free end (e.g. Fig. 1, element 130, 132; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”) wherein the heart valve leaflet has a variable thickness (e.g. Fig. 2A-C, element 154; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..” paragraph) wherein at least a part of an edge of the leaflet at the free end is thicker than a remaining part of the leaflet including the curved fixed end (e.g. Fig. 2A-C, element 154; Fig. 7, element 320; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”).
Regarding Claim 5, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the edge is formed by a folding of the leaflet (e.g. Fig. 14A; ¶ [0075]-[0076]). 
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by folding of the leaflet as taught by Braido to reinforce that area of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
wherein the thicker part of the edge is formed by a suture of a strip of material (e.g. ¶ [0074], [0075], and [0077]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the edged is formed by a suture of the a strip of material as taught by Braido to increase durability of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
Regarding Claim 7, Woo Yi-Ren does teaches a prosthetic heart valve wherein the thicker part of leaflet edge is configured to extend beyond a commissure (The language “configured to…” makes the limitation an intended use such that the leaflet edge need only be capable of extending pass the commissure, the Woo Yi-Ren reference teaches a leaflet edge with an increased thickness along the entire edge such that the attachment of a commissure attachment portion of the frame at any point inside the edge of the leaflet would allow the leaflet edge to extend beyond it; 9th paragraph of Detailed Description beginning with “…in other embodiments”).
Regarding Claim 9, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the leaflet edge is formed by a sutured strip of material selected from: ePTFE, polymer fabric, polyester fabric (e.g. ¶ [0079]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by a 
Regarding Claim 10, Woo Yi-Ren teaches a prosthetic heart valve leaflet configured for a prosthetic mitral valve (e.g. Detailed Description, 2nd paragraph).
Regarding Claim 11, Woo Yi-Ren teaches a prosthetic heart valve leaflet with a free end (e.g. Fig. 1, element 130, 132; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), a central part (e.g. Fig. 1, element 102, 104; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”) and a curved fixed end to which the central part extends (e.g. Fig. 1, element 122, 124; Fig. 7, 8; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), wherein the heart valve leaflet has a variable thickness (e.g. Fig. 2A-C, element 154; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), wherein at least a part of an edge of the leaflet at the free end is thicker than a remaining part of the leaflet including the central part and the curved fixed end (e.g. Fig. 2A-C, element 154; Fig. 7, element 320; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”).
Regarding Claim 12, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the edge is formed by a folding of the leaflet (e.g. Fig. 14A; ¶ [0075]-[0076]). 
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by folding of the leaflet as taught by Braido to reinforce that area of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
wherein the thicker part of the edge is formed by a suture of a strip of material (e.g. ¶ [0074], [0075], and [0077]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the edged is formed by a suture of the a strip of material as taught by Braido to increase durability of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
Regarding Claim 14, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of leaflet edge is configured to extend beyond a commissure (The language “configured to…” makes the limitation an intended use such that the leaflet edge need only be capable of extending pass the commissure, the Woo Yi-Ren reference teaches a leaflet edge with an increased thickness along the entire edge such that the attachment of a commissure attachment portion of the frame at any point inside the edge of the leaflet would allow the leaflet edge to extend beyond it; 9th paragraph of Detailed Description beginning with “…in other embodiments”).
Regarding Claim 16, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the leaflet edge is formed by a sutured strip of material selected from: ePTFE, polymer fabric, polyester fabric (e.g. ¶ [0079]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by a 
Regarding Claim 17, Woo Yi-Ren teaches a prosthetic heart valve configured for a prosthetic mitral valve (e.g. Detailed Description, 2nd paragraph).
Regarding Claim 18, Woo Yi-Ren teaches a prosthetic heart valve comprising a frame (e.g. Fig. 1, element 114; Detailed Description, 4th paragraph), and a valve leaflet (e.g. Fig. 1, elements 102, 104; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), the valve leaflet having a curved fixed end that is attached with respect to the frame (e.g. Fig. 1, element 122, 124; Fig. 7, 8; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), and a free end including a coaptation edge and a commissure (e.g. Fig. 1, element 130, 132; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), wherein at least a part of an edge of the leaflet at the free end is thicker than a remainder of the valve leaflet extending to and including the curved fixed end. (e.g. Fig. 2A-C, element 154; Fig. 7, element 320; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1...”).
Regarding Claim 19, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the edge is formed by a folding of the leaflet (e.g. Fig. 14A; ¶ [0075]-[0076]). 
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by folding of the leaflet as taught by Braido to reinforce that area of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
wherein the thicker part of the edge is formed by a suture of a strip of material (e.g. ¶ [0074], [0075], and [0077]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the edged is formed by a suture of the a strip of material as taught by Braido to increase durability of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
Regarding Claim 21, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of leaflet edge is configured to extend beyond a commissure (The language “configured to…” makes the limitation an intended use such that the leaflet edge need only be capable of extending pass the commissure, the Woo Yi-Ren reference teaches a leaflet edge with an increased thickness along the entire edge such that the attachment of a commissure attachment portion of the frame at any point inside the edge of the leaflet would allow the leaflet edge to extend beyond it; 9th paragraph of Detailed Description beginning with “…in other embodiments”).
Regarding Claim 23, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the leaflet edge is formed by a sutured strip of material selected from: ePTFE, polymer fabric, polyester fabric (e.g. ¶ [0079]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by a 
Regarding Claim 24, Woo Yi-Ren teaches a prosthetic heart valve configured for a prosthetic mitral valve (e.g. Detailed Description, 2nd paragraph).
Regarding Claim 26, Woo Yi-Ren teaches a prosthetic heart valve configured for a prosthetic mitral valve (e.g. Fig. 1, element 102, 104, 106)
Claims 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Braido (US 2014/005771 A1) and Woo Yi-Ren (DE 60124930 T2) as applied to claims 1, 5-7, 9-14, 16-21, 23-24 and 26 above, and further in view of Girard et al. (US 20110295363 A1).
Regarding Claim 8, Woo Yi-Ren does not disclose the following details, however, a prosthetic heart valve leaflet wherein the thicker part of the leaflet edge is formed by a sutured biologic tissue patch is obvious under the rationale of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) at 1397; MPEP 2143. The use of biological tissue as a material for reinforcement in prosthetic heart valves is identified in Girard (e.g. ¶ [0185]).
Regarding Claim 15, Woo Yi-Ren does not disclose the following details, however, Girard teaches a prosthetic heart valve leaflet wherein the thicker part of the leaflet edge is formed by a sutured biologic tissue patch is obvious under the rationale of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) at 1397; MPEP 2143. The use of biological tissue as a material for reinforcement in prosthetic heart valves is identified in Girard (e.g. ¶ [0185]).
Regarding Claim 22, Woo Yi-Ren does not disclose the following details, however, Girard teaches a prosthetic heart valve leaflet leaflet wherein the thicker part of the leaflet edge is formed by a sutured biologic tissue patch is obvious under the rationale of choosing from a finite number of . See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) at 1397; MPEP 2143. The use of biological tissue as a material for reinforcement in prosthetic heart valves is identified in Girard (e.g. ¶ [0185]). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido (US 2014/005771 A1) and Woo Yi-Ren (DE 60124930 T2) as applied to claim1, 5-7, 9-14, 16-21, 23-24  above, and further in view of Hill et al. (US 20090281618 A1).
Regarding Claim 22, Woo Yi-Ren does not disclose the following details, however, having the prosthetic heart valve leaflet in the Woo Yi-Ren reference have the valve comprises one leaflet is obvious under the rationale simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) at 1397; MPEP 2143. A prosthetic heart valve leaflet with a single leaflet is taught by Hill et al. (Fig. 9; ¶ [0035], [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.K.R./Examiner, Art Unit 3774                  


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774